Case 2:20-cv-05012-MWF-GJS Document 109 Filed 08/04/21 Page 1 of 1 Page ID #:2758


                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES—GENERAL

   Case No. CV 20-5012-MWF (GJSx)                     Date: August 4, 2021
   Title:   The Estate of Christopher Nash, et al v. County of Los Angeles et al.

   Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

              Rita Sanchez                                Not Reported
              Courtroom Deputy                            Court Reporter

              Attorneys Present for Plaintiff:            Attorneys Present for Defendant:
              Not Present                                 Not Present


   PROCEEDINGS (IN CHAMBERS):                      COURT ORDER

           In light of the Notice of Settlement [107] filed August 3, 2021, the Court sets a
   hearing on Order To Show Cause Re Dismissal for November 29, 2021 at 11:30 a.m.
   If a stipulated dismissal is filed prior to this date, the matter will be taken off calendar
   and no appearance is needed. All other hearings and deadlines are hereby vacated.

         IT IS SO ORDERED.




   ______________________________________________________________________________
                            CIVIL MINUTES—GENERAL                              1
